Judgment unanimously affirmed, with costs. In the light of the circumstances, the tender on behalf of plaintiff of currency on December 31, 1928, was a good tender and established plaintiff’s readiness, willingness and ability to perform. This tender was a sufficient ratification of the exercise of the option by the plaintiff. (2 Morawetz Priv. Corp. [2d ed.] § 629.) If the appellant did not deem the currency tender to be wholly “ legal tender,” he should have given the plaintiff a reasonable opportunity to supply the same. (Cheney v. Libby,. 134 U. S. 68; Simmons v. Swan, 275 id. 113, 116.) We are also of the opinion that the tender of a deed by the appellant on December 31, 1928, was not made in good faith, and this court makes a new finding accordingly. Present — Kapper, Hagarty, Scudder and Davis, JJ.; Lazansky, P. J., not voting.